Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 10 and 16
b.	Pending: 1-10, 13-17 and 19-20
Claims 1-3, 6, 10, 13, 15-17 have been amended and claims 11-12 and 18 have been cancelled.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Specification
The new title is reviewed and accepted by examiner.

Double Patenting
The nonstatutory double patenting rejection is withdrawn pursuant to claim amendments and Applicant’s arguments.
Claim Interpretation
The claim term “”evaluate” being used in independent claims 1, 10 and 16 is interpreted according to Fig. 3 and paragraphs [0062]-[0063] of Application as grouping or number of memory cells that falls to a particular programming state, based on reading voltages.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pellizzer (US 20100165719) in view of Jo (US 10847229).

Regarding independent claim 1, Pellizzer discloses a nonvolatile memory device (Figs. 3-7, 9) comprising: 
a memory cell array (10; Fig. 5) including a plurality of word lines having a first word line (Fig. 5 shows plurality of word lines, “6”) and a plurality of memory cells (Fig. 5 shows plurality of memory cells, “2”) connected to the first word line, the plurality of memory cells including one or more monitoring cells (Fig. 5 shows reference cells “2a”) and a plurality of data cells (Fig. 5 shows eight memory cells “2”) each data cell configured to store N-bit data ([0051] describes memory cells 2 along a same word line 6 forming a word), N being a natural number, 
wherein the nonvolatile memory device is configured to perform a first program on the plurality of data cells ([0054] describes that memory cells 2 associated to the just set threshold reference cell 2a are programmed (set or reset) by applying voltage/current pulses of suitable amplitude and length) 
and to perform a detection program different from the first program on the one or more monitoring cells, wherein the detection program is performed after performing the first program ([0054] describes that during programming, the memory element of the threshold reference cell 2a may be set by applying a long and reliable voltage pulse. The memory cells 2 before programming the threshold reference cell 2a), and
wherein the nonvolatile memory device (Figs. 3-7, 9) is configured to:
evaluate the plurality of data cells using a plurality of read voltages after performing the first program (Fig. 6 shows an implementation of a reading circuit 50 and [0055]-[0060] describes that switches 60 are closed during reading. Fig. 7 along with [0066] describes density of reference cells vs. reference currents which can be converted to voltages due to interchangeability of current and voltage. Similar grouping must be present for data cells after programming which is explicitly shown by the secondary reference Jo), and
evaluate the one or more monitoring cells using a detection voltage different from the plurality of read voltages after performing the detection program (Fig. 6 shows an implementation of a reading circuit 50 and [0055]-[0060] describes that switches 60 are closed during reading. Fig. 7 along with [0066] describes density of reference cells vs. reference currents which can be converted to voltages due to interchangeability of current and voltage).
Moreover Jo explicitly teaches evaluate the plurality of data cells using a plurality of read voltages after performing the first program (Fig. 9 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Jo to Pellizzer such that evaluate the plurality of data cells using a plurality of read voltages after performing the first program in order to provide a memory device capable of improving the speed of a read operation and a program verify operation, and an operating method of the memory device as taught by Jo (col:1; line:48-51).

Regarding claim 3, Pellizzer and Jo together disclose all the elements of claim 1 as above and through Pellizzer further the nonvolatile memory device (Fig. 5) includes a program controller (Fig. 9 shows controller 510) configured to apply a single program pulse to the first word line connected to the one or more monitoring cells once during the detection program ([0054] describes that during programming, the memory element of the threshold reference cell 2a may be set by applying a long and reliable voltage pulse).



Regarding claim 9, Pellizzer and Jo together disclose all the elements of claim 1 as above and through Pellizzer further the nonvolatile memory device is configured such that the detection program is performed on the one or more monitoring cells when the plurality of data cells are inhibited ([0032] and [0054] describes reference cell are programmed before or after memory cells are programmed).


2 is rejected under 35 U.S.C. 103 as being unpatentable over Pellizzer (US 20100165719) in view of Jo (US 10847229) and Jun (US 20190259457).

Regarding claim 2, Pellizzer and Jo together disclose all the elements of claim 1 as above and through Pellizzer further the nonvolatile memory device (Figs. 5, 9) is connected to a controller (Fig. 9 shows controller 510) including a sudden power off (SPO) detector configured to apply a single program pulse to the first word line connected to the one or more monitoring cells once during the detection program ([0054] describes that during programming, the memory element of the threshold reference cell 2a may be set by applying a long and reliable voltage pulse).
Pellizzer or Jo is silent about a sudden power off (SPO) detector;
However Jun teaches a sudden power off (SPO) detector (Fig. 8 along with [0114] teaches memory controller 200 may include a sudden power off detector 210).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Jun to modified Pellizzer such that there is a sudden power off (SPO) detector in order to provide a memory controller configured to, when a sudden power off is .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pellizzer (US 20100165719) in view of Jo (US 10847229) and further in view of Kim (US 20200073753).

Regarding claim 4, Pellizzer and Jo together disclose all the elements of claim 3 as above but they do not disclose the first program is an incremental step pulse program (ISPP) which programs the N-bit data to the plurality of data cells.
However Kim teaches the first program is an incremental step pulse program (ISPP) which programs the N-bit data to the plurality of data cells (Fig. 7A and [0089] describes that an incremental step pulse program (ISPP) method is known).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kim to modified Pellizzer such that the first program is an incremental step pulse program .

Allowable Subject Matter
Claims 10, 13-17 and 19-20 are allowed.
Claims 5-7are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 3/12/2021 have been fully considered but they are not persuasive. In response to Applicant’s argument on pg: 12 “Pellizzer does not disclose a detection voltage for reading the reference cells 2a. Rather, Pellizzer discloses that reference currents ref01, refl0, and ref 11 are used to sense states….”; Examiner respectfully brings the fact that voltage and current can be converted to the other and known in the art for being interchangeably used. Pellizzer discloses in paragraph [0054] the very same concept of interchangeability by stating: applying voltage/current pulses of suitable amplitude and length. Further .
Further, based on claim amendments new grounds of rejection is made in view of Jo (US 10847229).
Rejections are maintained at-least for above mentioned reasons. Details will be found under “Claim Rejections”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        3/20/2021